Citation Nr: 0726499	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  04-35 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for cardiovascular disease, 
to include congestive heart failure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from November 1988 to February 
1992 and from April 1994 to August 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 decision by the RO 
which denied service connection for cardiovascular disease, 
to include congestive heart failure.  In August 2005, a 
hearing was held at the RO before the undersigned member of 
the Board.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  It is at least as likely as not that the veteran's 
coronary artery disease was first manifested in military 
service.  


CONCLUSION OF LAW

The veteran's coronary artery disease was incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§  
3.159, 3.102, 3.303, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claim of service connection for 
cardiovascular disease, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that upon receipt of an 
application for service connection VA is required by law to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Court held that such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2006); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the claim, a letter, dated 
in April 2001, fully satisfied the duty to notify provisions 
of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran was notified of the evidence that was needed to 
substantiate his claim and that VA would assist him in 
obtaining evidence, but that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim and to submit any evidence in his possession to VA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  
The veteran's service medical records and all VA and private 
medical records identified by him have been obtained and 
associated with the claims file.  There is no indication in 
the record that any additional evidence relevant to the issue 
to be decided herein is available and not part of the claims 
file.  

In light of the favorable decision herein, the Board finds 
that any VA deficiency in complying with VCAA is harmless 
error and that no useful purpose would be served by remanding 
the appeal to the RO.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Laws & Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection may also be granted for cardiovascular-
renal disease, including organic heart disease, if manifested 
to a compensable degree within one year of separation from 
service provided the rebuttable presumption provisions of 
§ 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  Evidence 
which may be considered in rebuttal of service incurrence of 
a disease listed in 38 C.F.R. § 3.309 will be any evidence of 
a nature usually accepted as competent to indicate the time 
of existence or inception of disease.  38 C.F.R. § 3.309(d) 
(2006).  

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002); 38 C.F.R. § 3.306(b) (2006).  In determining whether 
there is clear and unmistakable evidence to rebut the 
presumption of soundness, all evidence of record must be 
considered, including post-service medical opinions.  Harris 
v. West, 203 F.3d 1347 (Fed. Cir. 2000) and Adams v. West, 13 
Vet. App. 453 (2000).  

Factual Background

The veteran contends that he had no cardiovascular symptoms 
or problems at the time of service enlistment in 1988 or 
1994, and that no pertinent abnormalities were noted on 
either enlistment examination.  He testified that he had a 
single episode of chest pain shortly before his discharge 
from service in 1992, which was attributed to heartburn, and 
that he had no further chest pains or any other related 
problems until around February 1995, during his second period 
of service.  He testified that he was evaluated for periodic 
and progressively worsening chest pains on numerous occasions 
since service, but that all clinical and diagnostic studies, 
including chest x-rays and EKG's failed to reveal any 
cardiovascular abnormalities.  When chest x-ray studies and 
an EKG were again negative during an emergency room visit in 
June 2000, the veteran testified that he insisted that 
additional studies be undertaken because his younger brother 
had died from a sudden myocardial infarction only a few 
months earlier.  Subsequent catheterization revealed 
significant coronary artery disease (CAD) which required 
immediate surgery.  

The veteran contends that his CAD was present in service and 
would have been detected if invasive studies had been 
undertaken, but that because all routine studies were normal, 
and he was young and in good physical condition, it was 
assumed that his symptoms were not likely to be 
cardiovascular in nature.  The veteran argues that the fact 
that all routine, noninvasive diagnostic studies were also 
negative for cardiovascular disease when his CAD was first 
diagnosed in June 2000, supports his contention that his 
heart disease was first manifested in service.  

The veteran's service enlistment examination in September 
1988 was negative for any complaints, treatment, 
abnormalities, or diagnosis referable to any cardiovascular 
problems, and no pertinent abnormalities were noted on 
examination.  The service medical records showed that the 
veteran was seen for chest pains on one occasion in June 
1991.  The progress note indicated that the veteran had been 
seen at an Air Force hospital emergency room while home on 
leave a week earlier and was given oxygen and an EKG, and 
sent home.  The veteran also described occasional reflux and 
was given Mylanta at that time.  When seen on sick call, the 
veteran reported that his chest pains had lessened since he 
was home on leave, and no cardiovascular abnormalities were 
noted on examination.  The assessment was reflux esophagitis.  
A service separation examination report was not of record.  

The veteran's service enlistment examination in February 1994 
was likewise negative for any complaints, treatment, 
abnormalities, or diagnosis referable to any cardiovascular 
problems, and no pertinent abnormalities were noted on 
examination at that time.  

The service medical records showed that the veteran was seen 
on numerous occasions for recurring chest pains and other 
symptoms beginning in January 1995.  On initial evaluation in 
January 1995, the veteran reported that his chest pains had 
begun about three years earlier after he returned from Saudi 
Arabia.  The veteran reported that his left sided chest pains 
usually were associated with exertion, but were made worse 
with movement or on deep inspiration.  There was no shortness 
of breath, wheezing, nausea, or radiation of pain, and no 
cardiac abnormalities noted on examination.  The impression 
was musculoskeletal chest pain.  An EKG in March 1995 was 
essentially within normal limits with exaggerated blood 
pressure response.  A chest x-ray study in May 1995 showed 
his heart was within normal limits.  The veteran was examined 
for left sided chest pains and shortness of breath on several 
occasions in August 1995, but there was no evidence of any 
cardiovascular abnormalities.  EKG and chest x-ray studies 
were normal.  A pulmonary function test (PFT) in August 1995, 
showed some mild obstruction which was significantly improved 
with bronchodilator, but a subsequent limited chest CT scan 
showed no evidence of a lung mass.  An upper gastrointestinal 
series in November 1995, was positive for gastroesophageal 
reflux, and a PFT in December 1995 was suggestive of 
borderline obstruction with no clear improvement after 
bronchodilator.  The veteran reported a history of pain or 
pressure in his chest on a Report of Medical History for 
separation from service in July 1996.  However, no pertinent 
abnormalities were noted on examination.  His blood pressure 
was 128/52, and his cardiovascular system was normal.  

The veteran was seen at the base emergency room for left 
sided chest pain in August 1996, shortly before his discharge 
from service.  However, all clinical and diagnostic studies, 
including a chest x-ray study and EKG were within normal 
limits and there was no evidence of any ischemic changes.  

Post-service private medical records showed that the veteran 
was seen for left sided chest pains and other related 
symptoms on numerous occasions, including in November 1996, 
October 1997, January 1998, April 1999, and March 2000.  All 
clinical and diagnostic testing, including chest x-rays 
studies, echocardiography, UGI series, and EKG's were 
negative and there was no evidence of any cardiovascular 
abnormalities or heart disease.  In June 2000, the veteran 
was seen at a private emergency room with significant and 
increasing left precardial chest pains radiating into the 
left side of his neck of several days duration.  All clinical 
and diagnostic tests, including an EKG were normal and 
cardiac enzymes were negative for myocardial infarction.  The 
veteran was noted to have a strong family history for heart 
disease and was admitted for additional work-up.  He had 
several episodes of chest pains over the next few days and 
subsequent cardiac catheterization revealed significant CAD 
which required immediate angioplasty and stenting.  The 
veteran developed diffuse dissection of the right coronary 
artery and underwent emergency coronary artery bypass 
grafting without complication.  His post-operative recovery 
was uneventful and he was discharged home.  The evidence 
shows that the veteran underwent a second by-pass surgery in 
April 2005.  

The evidentiary record includes letters from the veteran's 
primary care physician and a treating cardiologist, dated in 
March 2001 and March 2002, respectively.  The primary care 
physician noted that he had been treating the veteran for 
chronic chest pains since March 2000, and that the veteran 
had a long history of hyperlipidemia and chest pains dating 
back to service.  The physician opined that the veteran 
probably suffered from CAD in service.  

The cardiologist provided a description of the veteran's 
medical history and symptoms in service which, he noted, were 
sometimes attributed to other disorders, such as asthma and 
gastrointestinal problems.  He also noted that the veteran's 
heart disease was never detected on routine diagnostic 
studies and was only revealed after an invasive study 
(catheterization) was performed in 2000.  The cardiologist 
opined, in essence, that the veteran's history of chronic 
chest pains since service, his strong family history of heart 
disease, and the severity of his heart disease when first 
discovered in 2000, indicated that it was more likely than 
not that his CAD was present in service.  

The evidentiary record also includes a July 2002 VA 
examination report and opinion from a Certified Nurse 
Practitioner.  The examiner indicated that he had reviewed 
the claims file and noted that the veteran had been evaluated 
on numerous occasions in service for chest complaints, such 
as asthma and gastroesophageal reflux, but that all 
diagnostic studies failed to reveal any cardiovascular 
abnormalities or evidence of heart disease.  The examiner 
noted that heart disease is the leading cause of death, and 
that it was not unlikely that the veteran developed heart 
disease at some point in his life, particularly since he has 
a strong family history of early development of heart 
disease.  However, since there was no objective evidence of 
heart disease in service or any indication that additional 
invasive testing was warranted, he opined that it was not 
likely that the veteran manifested CAD in service, and that 
his heart disease did not manifest until four years after 
discharge from service.  

Analysis

The issue in this case, whether the veteran's CAD was first 
manifested in service, presents a number of complex medical 
questions to which there are no absolute or incontrovertible 
answers.  The evidence shows that the veteran has a strong 
family history of early heart disease; that he had no 
cardiovascular problems prior to service enlistment, and that 
he had chronic chest pains in service, the etiology of which 
was never fully determined until nearly than four years after 
discharge from service.  Although some of the veteran's 
symptoms in service were attributed to non-cardiovascular 
problems, such as gastroesophageal reflux and asthma, a 
specific cause for his chest pains, alone, was never 
identified, and no invasive diagnostic studies were ever 
undertaken in service to specifically rule out a 
cardiovascular etiology.  

The evidence shows that the veteran continued to have 
recurring chest pains after discharge from service and, just 
as in service, all routine diagnostic studies, including 
chest x-rays, EKG's, and echocardiograms were negative for 
any evidence of heart disease.  In fact, when the veteran was 
evaluated for chest pains at a private emergency room in June 
2000, all clinical, diagnostic, and laboratory studies were, 
again, within normal limits and showed no evidence of any 
cardiovascular abnormalities.  However, subsequent 
catheterization revealed significant CAD, with 60 to 90 
percent lesions in the right coronary and left anterior 
descending artery.  The records indicate that the veteran's 
heart disease was so significant that he was admitted to 
intensive care and underwent immediate surgery.  

The VA nurse practitioner's opinion appears somewhat 
contradictory in that it suggests that the veteran may very 
well have had heart disease in service.  He noted that there 
was a strong family history of heart disease, but concluded 
that since routine testing in service failed to identify any 
evidence of heart disease, it was unlikely that his heart 
disease was manifested in service or until four years after 
discharge from service.  The examiner did not offer a 
persuasive rationale for his conclusion, other than to state 
that invasive testing was not indicated in service in light 
of the other negative diagnostic and clinical evaluations 
although such testing was accomplished post-service following 
the same negative non-invasive testing and purported history.  
Thus, the Board finds that the VA opinion is of limited 
probative value.  

In contrast, the Board finds that the private cardiologist's 
opinion provided a more persuasive and plausible explanation 
as to the probable nature and date of onset of the veteran's 
heart disease.  The cardiologist indicated that he considered 
the veteran's medical history prior to, during, and after 
service, the negative noninvasive diagnostic studies, 
including when CAD was first diagnosed in 2000, and the 
veteran's strong family history of early development of heart 
disease, and concluded that the veteran's heart disease was 
at least as likely as not present in service and would have 
been detected had invasive studies been undertaken in 
service.  His opinion that the veteran's heart disease when 
first diagnosed in 2000 was so significant as to have been 
potentially fatal had it not been detected, would seem to 
contradict the VA opinion that the symptomatology associated 
with the veteran's heart disease was of recent and post-
service development.  

In any event, the Board finds that given the medical 
complexity of the facts in this case, there is reasonable 
doubt as to the etiology and exact date of onset of the 
veteran's heart disease.  As there is medical evidence that 
the first manifestations of the veteran's heart disease were 
in service, the Board will resolve all reasonable doubt in 
favor of the veteran.  Accordingly, service connection for 
coronary artery disease is warranted.  




ORDER

Service connection for coronary artery disease is granted.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


